Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-8 and 10-11 have been examined in this application.  This communication is a third non-final action on the merits.  
Claim Objections
Applicant is advised that should claim 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 1 and 11 are objected to because of the following informalities:  
“A body” should be “a body” (claim 1)
“At least” should be “at least” (claim 11)
Appropriate correction is required.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the limitation “key-shaped” is ambiguous. Specifically, the term “shaped” is a relative term for which the specification lacks some standard for measuring the degree intended. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP § 2173.05(b).
As per claim 11, the limitation “said travel containers” lacks clear antecedent basis in the claims. A correction may include replacing “said travel containers” with “said at least one travel container”.
Further as per claim 11, the limitation “said hanging member” lacks clear antecedent basis in the claims. A correction may include replacing “said hanging member” with “said hanging members”.
Claims 2-8 and 10 depend from claim 1 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0072224 to Ha in view of US 2133754 to Oscar.
As per claim 1, and as the examiner can understand the claim, Ha discloses a travel container for housing a liquid to be dispensed (pg. 3, [0040]), comprising:
(1) formed into a generally tubular shape (Fig. 4) having a first end (10) terminating in an orifice (2, 16; Fig. 4) through which the contents of said container may be dispensed (pg. 5, [0066]) and a second end (9) through which a liquid to be dispensed may be inserted into said container (pg. 5, [0066]);
said body being made of a flexible material (pg. 5, [0064]), the flexibility of the body enabling said container to be deformable under squeezing pressure to facilitate dispensing of the liquid contents of said container (pg. 4, [0049]);
wherein said first end has a neck (16; Fig. 3-5) that is adapted to receive a cap (14) and wherein said second end has a sealing portion (3, 5) for opening and closing said container;
Ha does not disclose the claimed key-shaped element. Oscar teaches a container for housing a liquid to be dispensed (pg. 1, Col. 1, Ln. 1-7), comprising a first end (16) and a second end (18), wherein a key shaped element (Claim 2; Fig. 9) engages the second end of said body (Fig. 1-8) and when rotated in a direction from the second end of said body to the first end of said body causes liquid to be dispensed from said container (Fig. 3). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide Ha with a key-shape element according to the aforementioned teachings from Oscar for use as a compression device for aiding in progressively dispensing contents from the flexible tube (pg. 1, Col. 1, Ln. 34-40).
As per claim 2, Ha further discloses the tube may be made of a deformable thermoplastic (pg. 5, [0064]). 
As per claim 5, Ha further discloses the screw cap having a flip top (4; Fig. 2) allowing for liquid to be dispensed from said container when said screw cap is in an open position. 
As per claims 6-7, Ha further discloses the sealing portion is a zipper sealing portion (Fig. 4; [0066])
As per claim 8, Ha further discloses said zipper sealing portion is comprised of a recessed line portion that traverses along a first inner surface of the second end of said body and a corresponding protruding line portion that traverses along an opposing second inner surface of the second end of said body and is sized to fit securely within the recessed line portion thereby securing the second end of said body in a closed position (Fig. 3-5; [0045] & [0066]).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0072224 to Ha in view of US 2133754 to Oscar in view of US 9919847 to Kleyman et al.
As per claim 3-4, Ha further discloses the tube may be made of a material selected from deformable thermoplastic, metal, resin, and combinations thereof (pg. 5, [0064]). The Ha-Oscar combination does not explicitly disclose a plastic-metal combination where the metal is aluminum. Kleyman teaches a deformable bottle formed from an aluminum-plastic composite (Col. 3, Ln. 1-5). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to choose aluminum to form a plastic-metal tube of the Ha-Oscar combination –like taught by Kleyman.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0072224 to Ha in view of US 2133754 to Oscar in view of US 4246709 to Selleslags.
As per claim 10, the Ha-Oscar combination discloses the invention of claim 1 as previously set forth. The combination does not disclose a label pocket as claimed.
Selleslags teaches a flexible label pocket comprised of a flexible plastic (Col. 1, Ln. 1-12; Col. 2, Ln. 16-18; Col. 3, ¶ 7;) and molding the pocket to the side of a body having a curved surface (Col. 1, Ln. 63-66; claim 1; Fig. 2) for the purpose of identifying the body (Col. 1, Ln. 52-53). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide a flexible label pocket comprised of a flexible plastic molded to .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0173864 to Wenskay in view of US 2010/0072224 to Ha in view of US 2005/0247736 to Mahurin.
As per claim 11, and as the examiner can understand the claim, Wenskay discloses a travel container unit (Fig. 6) comprising:
at least one travel container (90) comprising a body formed into a generally tubular shape ([0035]) having a first end and a second end (Fig. 6);
a hanging element (84, 86, 88, 89) comprised of a hook member (89), frame body (88) and a hanging member (84, 86) from which said at least one travel container may be hung (Fig. 6);
the body engaging said hanging member at the second end of the body (Fig. 6)
Wenskay does not disclose: a plurality of hanging members; the particular structure of the travel container.
In regards to the claimed plurality of hanging members, Webskay further disclose that a plurality of collapsible tubes may be held by the hanging element ([0038], Ln. 7-9). It would have been obvious for one of ordinary skill in the art at the time the application as effectively filed to provide a plurality of hanging members for accommodating a plurality of travel containers to be held by the handing element.
In regards to the particular structure of the travel container, and as set forth previously, Ha teaches a travel container comprising:
a body (1) formed into a generally tubular shape (Fig. 4) having a first end (10) terminating in an orifice (2, 16; Fig. 4) through which the contents of said container may be (pg. 5, [0066]) and a second end (9) through which a liquid to be dispensed may be inserted into said container (pg. 5, [0066]);
said body being made of a flexible material (pg. 5, [0064]), the flexibility of the body enabling said container to be deformable under squeezing pressure to facilitate dispensing of the liquid contents of said container (pg. 4, [0049]);
wherein said first end has a threaded neck (16; Fig. 3-5) that is adapted to receive a cap (14) and wherein said second end has a sealing portion (3, 5) for opening and closing said container. 
Ha does not teach a tab attached to said second end of said body.
Mahurin teaches a collapsible tubular container comprising first and second ends and a tab attached to the second end for hanging the container ([0020]). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify Ha according to the aforementioned teachings from Mahurin to provide a means for hanging the container.
Furthermore, it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to provide the container according to the Ha-Mahurin combination as the container of Wenskay in view of the silence of Wenskay regarding the particular structure of the collapsible container.
Response to Arguments
In regards to claim 1, Applicant’s arguments in the remarks filed 06/15/21 have been fully considered but are moot because they do not apply to the grounds of rejection contained in this office action.
In regards to claim 11, Applicant’s arguments in the remarks filed 06/15/21 have been fully considered and found persuasive. The ground of rejection contained in the non-final 
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        

/Jeremy Carroll/Primary Examiner, Art Unit 3754